MEMORANDUM **
Anna Abgaryan, a native and citizen of Armenia, petitions for review of Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.2006), and we deny in part and dismiss in part the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination based on the inconsistencies in Abgaryan’s testimony, and between her testimony and declaration, concerning whether she received a death threat during her 2001 detention. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, Abgaryan’s asylum and withholding of removal claims fail.
We lack jurisdiction to consider Abgar-yan’s contention that the IJ demonstrated *244bias because she failed to exhaust this contention before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.